Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 1 of 17 PageID: 3912




  *NOT FOR PUBLICATION*


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  AMY JOHNSON, et al.,

                           Plaintiffs,
                                                       Civil Action No. 18-1423
                           v.
                                                               OPINION
  JOHNSON & JOHNSON INC., et al.,

                           Defendants.



  MAUREEN KASSIMALI, et al.,

                           Plaintiffs,
                                                       Civil Action No. 18-5534
                           v.

  JOHNSON & JOHNSON INC., et al.,

                           Defendants.



  SHERRON GAVIN, Individually and on
  Behalf of all Distributees of the Estate of
  Rosalyn Gavin, Deceased, et al.,

                                                      Civil Action No. 18-10319
                           Plaintiffs,

                           v.

  JOHNSON & JOHNSON INC., et al.,

                           Defendants.
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 2 of 17 PageID: 3913




  AMANDA REISING, Individually and on
  Behalf of the Estate of Christine Reising,
  Deceased, et al.,

                                                   Civil Action No. 18-10320
                          Plaintiffs,

                          v.

  JOHNSON & JOHNSON, et al.,

                          Defendants.



  CYNTHIA GIBSON, Individually and on
  Behalf of the Estate of Devin Gibson,
  Deceased, et al.,

                                                   Civil Action No. 18-14637
                          Plaintiffs,

                          v.

  JOHNSON & JOHNSON INC., et al.,

                          Defendants.



  LISA HITTLER, et al.,

                          Plaintiffs,
                                                   Civil Action No. 18-17106
                          v.

  JOHNSON & JOHNSON INC., et al.,

                          Defendants.




                                               2
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 3 of 17 PageID: 3914




  TASHAY BENFORD, et al.,

                        Plaintiffs,
                                                            Civil Action No. 19-5590
                        v.

  JOHNSON & JOHNSON INC., et al.,

                        Defendants.



  LAURA MCCONNELL, et al.,

                        Plaintiffs,
                                                            Civil Action No. 19-9365
                        v.

  JOHNSON & JOHNSON, et al.,

                        Defendants.



  CYNTHIA KANNADY, et al.,

                        Plaintiffs,
                                                           Civil Action No. 19-13476
                        v.

  JOHNSON & JOHNSON, et al.,

                        Defendants.


  WOLFSON, Chief District Judge:

        These matters, nine of the transferred-member cases in the Johnson & Johnson Talcum

  Powder Products multidistrict litigation (“MDL”), each come before the Court on a motion to



                                              3
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 4 of 17 PageID: 3915




  reopen and for reconsideration of the Court’s June 29, 2020 Omnibus Opinion and Order.1 (See

  Hittler v. Johnson & Johnson, Inc., No. 18-17106, ECF No. 115 (D.N.J. July 13, 2020); Johnson

  v. Johnson & Johnson, Inc., No. 18-1423, ECF No. 130 (D.N.J. July 13, 2020); Reising v. Johnson

  & Johnson, Inc., No. 18-10320, ECF No. 140 (D.N.J. July 13, 2020); Kannady v. Johnson &

  Johnson, Inc., No. 19-13476, ECF No. 82 (D.N.J. July 13, 2020); Kassimali v. Johnson & Johnson,

  Inc., No. 18-5534, ECF No. 143 (D.N.J. July 13, 2020); Gibson v. Johnson & Johnson, Inc., No.

  18-14637, ECF No. 130 (D.N.J. July 13, 2020); Gavin v. Johnson & Johnson, Inc., No. 18-10319,

  ECF No. 150 (D.N.J. July 13, 2020); McConnell v. Johnson & Johnson, Inc., No. 19-9365, ECF

  No. 108 (D.N.J. July 13, 2020); Benford v. Johnson & Johnson, Inc., No. 19-5590, ECF No. 110

  (D.N.J. July 13, 2020).) The instant motions for reconsideration have been filed by Plaintiffs in

  cases which were not remanded to state court by the Court’s June 29 Opinion. Defendants Johnson

  & Johnson and Johnson & Johnson Consumer Inc., f/k/a Johnson & Johnson Consumer

  Companies, Inc. (collectively, the “Johnson & Johnson Defendants”), PTI Royston, LLC (“PTI

  Royston”), and PTI Union, LLC (“PTI Union”) (collectively, the “PTI Defendants”) oppose the

  motions.2 For the reasons expressed herein, Plaintiffs’ motions for reconsideration are DENIED.

      I.      BACKGROUND

           Because the relevant background is set forth in the Court’s June 29 Opinion, I will recount



  1
          The Court’s Omnibus Opinion and Order resolved motions filed in the instant actions, as
  well as those in Hannah v. Johnson & Johnson, No. 18-1423; Cartwright v. Johnson & Johnson,
  No. 18-5535; and Barsh v. Johnson & Johnson, No. 18-17103. Both Hannah and Cartwright were
  remanded in full to the state court. Plaintiffs’ Motion to Remand in Barsh was denied. Motions
  for reconsideration were not filed in Hannah, Cartwright, and Barsh.
  2
          The PTI Defendants did not file a memorandum of law in opposition to Plaintiffs’ motions
  but, rather, adopt the arguments set forth by the Johnson & Johnson Defendants, that the Court (1)
  correctly determined that PTI Union has been fraudulently joined and (2) correctly determined PTI
  Royston’s citizenship for the purpose of diversity jurisdiction. (See, e.g., Hittler, No. 18-17106,
  ECF No. 118.)
                                                    4
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 5 of 17 PageID: 3916




  only the facts necessary for the resolution of these Motions. Hannah v. Johnson & Johnson Inc.,

  MDL No. 16-2738, 2020 WL 3497010 (D.N.J. June 29, 2020). Each of these cases are multi-

  plaintiff actions, asserted collectively by plaintiffs from various states, which originated in

  Missouri state court and were removed by the Johnson & Johnson Defendants to federal court.

  (See, e.g., Compl. 1, Johnson, No. 18-1423, ECF No. 1-2 (D.N.J. Oct. 30, 2017); Notice of

  Removal 2, Johnson, No. 18-1423, ECF No. 1, (D.N.J. Oct. 30, 2017).) Following removal, the

  cases were transferred to this Court by the United States Judicial Panel on Multidistrict Litigation

  to be included in In re Johnson & Johnson Talcum Powder Products Marketing, Sales Practices

  and Products Liability Litigation, MDL No. 2738. (See, e.g., Order of MDL Transfer 1, 3, Johnson,

  No. 18-1423, ECF No. 67 (D.N.J. Feb. 1, 2018).)

         In addition to naming the Johnson & Johnson Defendants, Plaintiffs name as Defendants

  PTI Royston and PTI Union, who they allege participated in the Johnson & Johnson Defendants

  and Imerys’s conspiracy, and processed, bottled, labeled, or distributed Johnson & Johnson’s talc

  products, which allegedly cause ovarian cancer. (See, e.g., Compl. ¶¶ 11–15, Hannah, No. 18-

  1422; Compl. ¶¶ 96–100, Kannady, No. 19-13476, ECF No. 1-1.) Defendants claim that the

  products were only manufactured by PTI Royston in Georgia, whereas another product, Shimmer

  Effects, was manufactured by PTI Union in Missouri. (Decker Decl. ¶¶ 6, 8, Kannady, No. 19-

  13476, ECF No. 1-4 (D.N.J. Feb. 22, 2019).) Both PTI Defendants are Delaware limited liability

  companies which, for the purposes of diversity jurisdiction, were citizens of Georgia and Missouri

  until June 6, 2018, and citizens of Georgia and Florida after June 11, 2018. Hannah, 2020 WL

  3497010, at *3.

         Following removal, Plaintiffs filed motions to remand to state court. As these cases

  presented common legal questions, the Court resolved the motions in the June 29 Omnibus



                                                   5
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 6 of 17 PageID: 3917




  Opinion. Because of the large volume of plaintiffs, the Court’s June 29 Opinion grouped the

  plaintiffs into three classes:

            (1) Plaintiffs who share citizenship with the Johnson & Johnson Defendants or Imerys Talc
            America, Inc. f/k/a Luzenac America, Inc. (“Imerys”)3;

            (2) Plaintiffs who share citizenship with the PTI Defendants; and

            (3) Plaintiffs who do not share citizenship with any defendants.

  “Class One” plaintiffs included all New Jersey and California citizens. “Class Two” plaintiffs

  consisted of the Missouri citizens in Johnson, Kassimali, Gavin, Reising, and Gibson; the Florida

  citizens in Hittler; and the Georgia citizens in Johnson. Finally, “Class Three” included the

  Missouri citizens in Hittler, Benford, McConnell, and Kannady; the Florida citizens in Johnson;

  and plaintiffs who are not citizens of California, Florida, Georgia, New Jersey, or Missouri in

  Johnson, Kassimali, Gavin, Reising, Gibson, Hittler, Benford, McConnell, and Kannady. As

  relevant to the pending motions for reconsideration, the June 29 Opinion severed the claims of

  each plaintiff in Class Three and required that they file separate complaints and proceed under a

  separate civil action number; dismissed the claims of the Class Three Plaintiffs against PTI

  Royston for lack of personal jurisdiction; dismissed the claims of any Class Three Plaintiffs who

  are not citizens of Missouri and did not allege they purchased products in Missouri, for lack of

  personal jurisdiction as to the Johnson & Johnson Defendants; and remanded all claims of the

  Class One and Two Plaintiffs for lack of subject matter jurisdiction.

      II.      STANDARD OF REVIEW

            Federal Rule of Civil Procedure 59(e) and Local Civil Rule 7.1 govern motions for

  reconsideration.     In particular, pursuant to Local Civil Rule 7.1(i), a party moving for



  3
         Imerys has filed for bankruptcy protection. Accordingly, these matters are stayed as to
  Imerys pursuant to the automatic stay imposed as a result of the bankruptcy petition.
                                                     6
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 7 of 17 PageID: 3918




  reconsideration must “set[] forth concisely the matter of controlling decisions which the party

  believes the Judge or Magistrate Judge has overlooked.”           L. Civ. R. 7.1(i).    Motions for

  reconsideration are considered “extremely limited procedural vehicle[s].” Resorts Int’l v. Greate

  Bay Hotel & Casino, 830 F. Supp. 826, 831 (D.N.J. 1992). Indeed, requests for reconsideration

  “are not to be used as an opportunity to relitigate the case; rather, they may be used only to correct

  manifest errors of law or fact or to present newly discovered evidence.” Blystone v. Horn, 664

  F.3d 397, 415 (3d Cir. 2011) (citing Howard Hess Dental Labs., Inc. v. Dentsply Int’l Inc., 602

  F.3d 237, 251 (3d Cir. 2010)); see also N. River. Ins. v. CIGNA Reinsurance Co., 52 F.3d 1194,

  1218 (3d Cir. 1995).

         A “‘judgment may be altered or amended [only] of the party seeking reconsideration shows

  at least one of the following grounds: (1) an intervening change in the controlling law; (2) the

  availability of new evidence that was not available when the court granted the motion . . . ; or (3)

  the need to correct a clear error of law or fact or to prevent manifest injustice.’” Blystone, 664

  F.3d at 415 (first alteration in original) (quoting Howard Hess Dental Labs, Inc., 602 F.3d at 251).

  “A party seeking reconsideration must show more than a disagreement with the Court’s decision,

  and ‘recapitulation of the cases and arguments considered by the court before rendering its original

  decisions fails to carry the moving party’s burden.’” G-69 v. Degnan, 748 F. Supp. 274, 275

  (D.N.J. 1990) (citation omitted). In other words, “a motion for reconsideration should not provide

  the parties with an opportunity for a second bite at the apple.” Tischio v. Bontex, Inc., 16 F. Sup.

  2d 511, 533 (D.N.J. 1998) (citation omitted). Rather, a difference of opinion with the court’s

  decision should be dealt with through the appellate process. Florham Park Chevron, Inc. v.

  Chevron U.S.A., Inc., 680 F. Supp. 159, 162 (D.N.J. 1998).




                                                    7
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 8 of 17 PageID: 3919




     III.      DISCUSSION

               A. Severance under Rule 21

            Plaintiffs first seek reconsideration of the Court’s decision to sever each plaintiff’s claims

  from the multi-plaintiff complaints pursuant to Federal Rule of Civil Procedure 21. Specifically,

  I found that even if joinder of the Plaintiffs is proper under Federal Rule of Civil Procedure 20,

  severance of each plaintiff’s claims was appropriate in order to resolve the tangle of jurisdictional

  issues presented by these complaints. Hannah, 2020 WL 3497010, at *6. My decision in this

  regard, was based on the discretion afforded to the Court by Federal Rule of Civil Procedure 21.

  See id. Plaintiffs, nevertheless, contend, that this decision was erroneous because “[t]here is no

  authority for using Rule 21 to sever the claims of properly joined plaintiffs in order to create

  diversity jurisdiction in a case removed from state court.” (Kannady, 18-1423, ECF No. 130-1, at

  5.) I disagree.

            Federal Rule of Civil Procedure 21 provides that “[m]isjoinder of parties is not a ground

  for dismissing an action. On motion or on its own, the court may at any time, on just terms, add

  or drop a party. The court may also sever any claim against a party.” Fed. R. Civ. P. 21. As the

  Supreme Court has made clear, “Rule 21 invests district courts with authority to allow a

  dispensable nondiverse party to be dropped at any time, even after judgment has been rendered.”

  Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 572–73 (2004) (quoting Newman-Green,

  Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989)). This authority is discretionary. Aetna Life

  Ins. Co. v. Foundation Surgery Affiliates, LLC, 358 F. Supp. 3d 426, 436 (E.D. Pa. 2018) (“A

  district court has broad discretion in deciding whether to sever a party pursuant to Federal Rule of

  Civil Procedure 21.”); Turner Const. Co., Inc. v. Brian Trematore Plumbing & Heating, Inc., No.

  07-666, 2009 WL 3233533, at *3 (D.N.J. Oct. 5, 2009) (“District courts have ‘broad discretion’ in



                                                      8
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 9 of 17 PageID: 3920




  deciding whether to sever a party pursuant to Rule 21.”). Both the Supreme Court and the Third

  Circuit have specifically held that a court may use its Rule 21 authority to sever a nondiverse,

  dispensable party even if doing so creates diversity jurisdiction where it otherwise would not exist

  on the face of the complaint. See, e.g., Newman-Green, Inc., 490 U.S. at 832–38 (explaining this

  authority is “well-settled”); Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214, 22223 (3d

  Cir. 1999), rev’d on other grounds, 545 U.S. 546 (2005).

         Plaintiffs, nevertheless, contend that severance of a party to preserve diversity jurisdiction

  is permitted only where the action was originally filed in federal court, as opposed to removed

  from state court. While the Court acknowledges that some “[f]ederal courts have frowned on using

  the Rule 21 severance vehicle to conjure removal jurisdiction that would otherwise be absent,”

  Kips Bay Endoscopy Ctr., PLLC v. Travelers Indem. Co., No. 14-7153, 2015 WL 4508739, at *4

  (S.D.N.Y. July 24, 2015); see also Saviour v. Stavropoulos, No. 15-5362, 2015 WL 6810856, at

  *5 (E.D. Pa. Nov. 5, 2015), there is no doubt that “it is well established that courts, both district

  and circuit alike, have the power under Fed. R. Civ. P. 21 to dismiss dispensable parties to the suit

  in order to preserve diversity.” CGB Occupational Therapy, Inc. v. RHA Health Servs. Inc., 357

  F.3d 375, 382 n.6 (3d Cir. 2004); Enza v. We The People, Inc., 838 F. Supp. 975, 977 (E.D. Pa.

  1993). In that connection, “Rule 21 is a safety net against misjoinder of a dispensable party . . .

  and gives a district court broad discretion to re-align the parties in an action according to their true

  interests.” Burns v. Boston Scientific Corp., No. 18-12323, 2019 WL 1238829, at *4 (D.N.J. Mar.

  18, 2019); see also In-Tech Marketing Inc. v. Hasbro, Inc., 685 F. Supp. 436, 441–42 (D.N.J.

  1988) (citing Dawson v. Columbia Avenue Saving Fund, Safe Deposit, Title & Trust, Co., 197 U.S.

  178, 180 (1905)). Simply put, “[t]he Rule allows a district court to dismiss so-called ‘jurisdictional

  spoilers’ – parties whose presence in the litigation destroys jurisdiction – if those parties are not



                                                     9
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 10 of 17 PageID: 3921




  indispensable and if there would be no prejudice to the parties.” Aetna Life Ins., 358 F. Supp. 3d

  at 436. It is thus evident that the Court’s power to sever parties to preserve diversity jurisdiction

  is not limited to those actions that were filed in federal court and extends to actions removed

  pursuant to 28 U.S.C. § 1441. See, e.g., In re Benicar (Olmesartan) Prods. Liab. Litig., 198 F.

  Supp. 3d 385, 388–89 (D.N.J. 2016) (severing plaintiffs’ claims pursuant to case management

  order and granting motion to remand only with respect to those plaintiffs that share citizenship

  with any defendant); Alday v. Organon USA, Inc., Nos. 09-1415, 08-1964, 2009 WL 3531802, at

  *2 (E.D. Mo. Oct. 27, 2009) (severing claims of non-Missouri plaintiffs and requiring that those

  individuals re-file separate complaints)

         Plaintiffs further argue that the Court’s decision violates the long-accepted practice that the

  plaintiff is the master of his complaint. See Foster v. City of Philadelphia, 826 F. Supp. 2d 778,

  781 (E.D. Pa. 2011). While the Court recognizes that practice, it does not plainly protect plaintiffs

  who employ thinly veiled litigation strategy to avoid participation in MDL proceedings. As I

  expressed in my decision in Plavix, I am increasingly concerned with “the manner in which

  seemingly unrelated plaintiffs and non-diverse plaintiffs have joined their claims in single

  multiple-plaintiff actions.” In re Plavix Prod. Liab. & Marketing Litig., MDL No. 13-2418, 2014

  WL 4954654, at *11 (D.N.J. Oct. 1, 2014). Other judges in MDL proceedings have similarly

  observed that non-diverse plaintiffs are often joined for the sole purpose of defeating diversity

  jurisdiction and avoiding the MDL proceeding. See, e.g., In re Diet Drugs, No. 98-20478, 1999

  WL 554584, at *5 (E.D. Pa. July 16, 1999) (“This case, with eleven Plaintiffs selected from seven

  different states where, coincidentally, a number of Defendants also have citizenship seems to have

  been an innovative, but unwise, pleading strategy that interferes with the court's ability to

  administer this case for pretrial purposes.”); see also In re Prempro Prods. Liab. Litig., Nos. 03-



                                                   10
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 11 of 17 PageID: 3922




  1507, 09-104, 2009 WL 331313, at *1 (E.D. Ark. Feb. 10, 2009). Indeed, Rule 21 severance is a

  tool that has been increasingly employed in MDL proceedings to resolve complex issues prompted

  by the filing of multi-plaintiff complaints. See, e.g., In re Benicar (Olmesartan) Prods. Liab.

  Litig., 198 F. Supp. 3d at 388–89; In re Welding Fume Prods. Liab. Litig., No.03-17000, 2010

  WL 7699456, at *4 (N.D. Ohio June 4, 2010) (noting that early in the MDL the “Court put on a

  standing Order directing that multiple plaintiffs in any such case be severed from each other,

  “thereby creating an individual case on behalf of each such plaintiff”); Alday, 2009 WL 3531802,

  at *2; In re Diet Drugs, 325 F. Supp. 2d 540, 541 (E.D. Pa. 2004) (severing multi-plaintiff

  complaint under Rule 21 based on finding that “proceeding with this one action with multiple

  plaintiffs would severely impair the efficient administration of justice”).

         The Court further notes the practical importance of severing plaintiffs in cases such as this.

  The joinder of large numbers of unrelated plaintiffs who are citizens of different states creates a

  snarl of personal jurisdictional issues, as the Supreme Court has stressed that personal jurisdiction

  must be evaluated on a plaintiff-by-plaintiff basis. Bristol-Myers Squibb Co. v. Super. Ct. of Cal.,

  San Francisco Cty., 137 S. Ct. 1773, 1781–82 (2017). In that regard, Bristol-Myers highlights the

  problems of joining numerous plaintiffs of different states in a single products liability action.

  There, more than 600 plaintiffs, most of whom were not California residents, filed a complaint

  against Bristol Myers in California state court, alleging injuries caused by Plavix. Id. at 1777–78.

  The Supreme Court determined that California did not have personal jurisdiction over claims

  brought by the out-of-state plaintiffs because there was no “connection between the forum and the

  specific claims at issue.” Id. at 1781. In essence, the Court’s decision in Bristol Myers ensures

  that the Fourteenth Amendment’s limitations on the personal jurisdiction of the state courts cannot

  be sidestepped through the permissive joinder of plaintiffs who have no connection to that forum.



                                                   11
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 12 of 17 PageID: 3923




  Here, exercising authority under Rule 21 to sever Plaintiffs’ claims, ensures that the strictures of

  personal jurisdiction are met and can be assessed in a fair, efficient, and individualized manner.

         Finally, Plaintiffs argue that the plain language of Rule 21 does not permit severance of

  plaintiffs properly joined in a multi-plaintiff complaint. Rather, Plaintiffs maintain, Rule 21

  provides that a court may only drop a party or sever claims against a defendant. (Kannady, ECF

  No. 130-1, at 8.) Plaintiffs provide no legal authority for this interpretation of Rule 21. Nor is

  their interpretation correct. District courts have invoked Rule 21 to sever the claims of individual

  plaintiffs in products liability actions to promote judicial economy. See, e.g., Nelson-Devlin v. Eli

  Lily & Co., No. 14-2811, 2015 WL 5436700, at *4 (E.D. Cal. Sept. 15, 2015) (severing claims of

  non-California plaintiffs pursuant to Rule 21 as “[m]aintaining the various non-California

  plaintiffs in the same action, which would require the application of sixteen different state laws,

  would not promote judicial economy as joinder of the California plaintiffs does”); Arroyo v. PHH

  Mortg. Corp., No. 13-2335, 2014 WL 2048384, at *3–4 (E.D.N.Y. May 19, 2014) (finding

  severance of plaintiffs’ claim appropriate under Rule 21 to promote judicial economy).

         In sum, Plaintiffs have not demonstrated that the Court’s decision to sever Plaintiffs’ claims

  was erroneous. Accordingly, Plaintiffs’ motion to reconsider on this point is denied.

             B. Fraudulent Joinder

         Plaintiffs next seek reconsideration of the Court’s finding that PTI Union was fraudulently

  joined. In the prior Opinion, I determined that PTI Union was fraudulently joined because

  Plaintiffs did not state a colorable claim of strict liability against it. Specifically, I found that

  Plaintiffs allege that PTI Union manufactured only Shimmer Effects, a variant of Johnson &

  Johnson’s talc products that has never been alleged to be defective in any of the complaints and

  which no plaintiff alleged she used. Hannah, 2020 WL 3497010, at *13. Further, I rejected



                                                   12
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 13 of 17 PageID: 3924




  Plaintiffs’ argument that PTI Union was a part of Pharma Tech, a now-defunct entity, which was

  not set forth in their Complaints but, rather, presented in their briefing. Id. at *13. In that regard,

  I limited my fraudulent joinder analysis to the four corners of each complaint, none of which

  mentioned that PTI Union and Pharma Tech are one and the same, let alone allege that the two

  companies are interrelated in any way, or that alter ego existed. Id.

         Plaintiffs now argue that in finding that PTI Union is fraudulently joined, the Court

  improperly turned the fraudulent joinder analysis into a Rule 12(b)(6) analysis. Indeed, Plaintiffs

  maintain that their allegation that they used “Shower to Shower” products encompasses that they

  may have alleged the injurious use of Shimmer Effects because that product was part of the

  Shower-to-Shower line. Moreover, Plaintiffs contend that PTI Union was responsible for all

  variants of Shower to Shower, as successor to Pharma Tech. As the Court previously determined,

  Plaintiffs’ Complaints fail to make any connection between PTI Union and Pharma Tech, and thus,

  Plaintiffs have not stated a colorable claim for relief against PTI Union. Most critical to Plaintiffs’

  motions to reconsider, however, is that Plaintiffs made this exact argument in support of their

  remand motions and it was then rejected. In that connection, Plaintiffs seek a “second bite at the

  apple,” which is not an appropriate ground for granting a motion for reconsideration. See

  Bhatnagar v. Surrenda Overseas Ltd., 52 F.3d 1220, 1231 (3d Cir. 1995) (affirming district court

  denial of motion for reconsideration where the motion was “a classic attempt at a ‘second bite of

  the apple’”).

         Next, Plaintiffs contend that the Court erred in restricting its fraudulent joinder analysis to

  the four corners of the complaints and maintain that the Court should have considered their

  evidence of the relationship of PTI Union and Pharma Tech. Again, Plaintiffs are incorrect. In

  support of their argument that the Court should have considered evidence extraneous to the



                                                    13
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 14 of 17 PageID: 3925




  complaints, they cite to Abels v. State Farm Fire & Casualty Co., 770 F.2d 26 (3d Cir. 1985). In

  Abels, the Third Circuit considered whether fictitiously named “Doe” defendants, who were not

  diverse from plaintiffs, were fraudulently joined. Id. at 29. Having determined that there were

  sufficient allegations made against the fictitious defendants, the Third Circuit looked beyond the

  allegations of the complaint to determine whether plaintiffs intended to prosecute their claims

  against the fictitious defendants. Id. at 32. Since Abels, the Third Circuit has made clear that a

  district court’s consideration of allegations outside the complaint should be limited to

  “consideration of reliable evidence that the defendant may proffer to support the removal” and that

  the district court “must not step from the threshold jurisdictional issue into a decision on the

  merits.” In re Briscoe, 448 F.3d 201, 218–20 (3d Cir. 2006).

         Indeed, the Third Circuit has repeatedly stated that “in applying the fraudulent joinder

  doctrine, ‘the district court must focus on the plaintiff’s complaint at the time the petition for

  removal was filed.’” Hogan v. Raymond Corp., 536 F. App’x 207, 211 (3d Cir. 2013) (quoting

  Batoff v. State Farm Ins., 977 F.2d 848, 852 (3d Cir. 1992)); see also Abels, 770 F.2d at 29 (“The

  defendant’s right to remove is to be determined according to the plaintiffs’ pleading at the time of

  the petition for removal, and it is the defendant’s burden to show the existence of federal

  jurisdiction.”). As such, information outside of the complaint should only be considered for

  jurisdictional purposes when it clarifies an allegation included in the complaint. See, e.g.,

  Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 & n.16 (5th Cir. 1995). As the Fifth

  Circuit explained in Cavallini,4 a district court’s fraudulent joinder analysis should be limited to

  the allegations of the complaint at the time of removal “because a complaint amended post-removal



  4
          The Third Circuit has cited approvingly to Cavallini for its rational of focusing on the
  plaintiff’s complaint at the time the petition for removal was filed. See Hogan, 536 F. App’x at
  211.
                                                  14
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 15 of 17 PageID: 3926




  cannot divest a federal court of jurisdiction.” Id. Here, Plaintiffs did not allege any connection

  between PTI Union and Pharma Tech in their complaints and only presented limited evidence in

  support of their motions to remand. This evidence did not clarify the allegations of the complaint

  but, rather, set forth a whole new theory of liability against PTI Union. Because Plaintiffs’ reliance

  on evidence of PTI Union and Pharma Tech’s alleged relationship was, as the Court previously

  determined, an improper attempt to amend their complaints, the Court declined to consider the

  evidence in assessing whether PTI Union was fraudulently joined. Nothing Plaintiffs argue in this

  motion changes that conclusion. As such, the Court declines to reconsider its finding that PTI

  Union was fraudulently joined.

             C. PTI Royston

         Plaintiffs, for the first time, argue that the Court erred by not evaluating whether the trusts

  by which PTI Royston are held are traditional or business trusts in assessing the citizenship of PTI

  Royston for the purposes of diversity jurisdiction. As a limited liability company, the citizenship

  of PTI Royston is determined by the citizenship of its members. Lincoln Ben. Life Co. v. AEI Life,

  LLC, 800 F.3d 99, 105 (3d Cir. 2015). The sole member of PTI Royston is Broadview Investments,

  LLC, a Delaware limited liability company. Thus, the Court was required to look to the members

  of Broadview to determine the citizenship of PTI Royston. Broadview has four members: the

  Revocable Living Trust of Edward T. Noland, Jr., the Edward T. Noland, Jr. Irrevocable Gifting

  Trust, the Laura Noland Tarrasch Revocable Trust, and the Tarrasch Family Trust. As I explained

  in my prior Opinion, “the citizenship of a traditional trust is based solely on that of its trustee.”

  GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 29 (3d Cir. 2018). Therefore, I

  found that prior to June 6, 2018, PTI Royston was a citizen of Georgia and Missouri, and that after

  June 11, 2018, PTI Royston was a citizen of Georgia and Florida, for the purposes of diversity



                                                   15
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 16 of 17 PageID: 3927




  jurisdiction. Hannah, 2020 WL 3497010, at *3

           Plaintiffs, however, now submit, without any evidence or legal support, that PTI Royston

  “is held in business trusts.” The Court need not consider this argument as Local Civil Rule 7.1(i)

  “does not . . . contemplate a Court looking to matters which were not originally presented” to it.

  Florham Park Chevron, Inc., 680 F. Supp. at 162; see also Galletta v. Velez, No. 13-532, 2014

  WL 631891, at *2 (D.N.J. Feb. 18, 2014). At no point in Plaintiffs’ briefing on their motions to

  remand did they suggest that PTI Royston is held in business trusts or that its citizenship should

  be determined based on the beneficiaries of the trusts. Moreover, even if the Court were to

  consider Plaintiffs’ position, they do not present any evidence or citation to support their assertion.

  The Court cannot accept Plaintiffs’ unsupported allegations, especially when this argument could

  have been previously raised.

     IV.      CLARIFICATION OF THE COURT’S JUNE 29 ORDER

           Finally, Plaintiffs seek clarification of the Court’s June 29 Order with respect to the status

  of the claims brought by Class Three Plaintiffs. In the June 29 Order, the Court dismissed the

  claims of all Plaintiffs who are not citizens of Missouri and do not allege they purchased any

  products in Missouri for lack of personal jurisdiction as to the Johnson & Johnson Defendants.

  The Order permitted these Plaintiffs to re-file their own individual complaints that name only

  Imerys and PTI Union. Plaintiffs contend that this language appears to prohibit the filing of a

  complaint under their own respective name and civil action number against the Johnson & Johnson

  Defendants in the appropriate district of each respective Plaintiff’s federal district court. The

  Johnson & Johnson Defendants make no argument as to this request for clarification.

           Upon review of the Order, the Court finds that the Class Three Plaintiffs who are not

  residents of Missouri and do not allege any connection to Missouri are permitted to file a complaint



                                                    16
Case 3:18-cv-05534-FLW-LHG Document 151 Filed 01/19/21 Page 17 of 17 PageID: 3928




  in the appropriate United States District Court against the Johnson & Johnson Defendants.5

      V.      CONCLUSION

           For the forgoing reasons, Plaintiffs’ Motions for Reconsideration are DENIED.

  DATED:          January 19, 2021                                  /s/ Freda L. Wolfson
                                                                    Freda L. Wolfson
                                                                    U.S. Chief District Judge




  5
          The Court notes that, pursuant to Case Management Order No. 2 in the MDL proceeding,
  Plaintiffs may also directly file short-form complaints in this District to promote efficiency.
                                                 17
